DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Apr. 17, 2020 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues on page 9 that “the Welsh discussion cannot be asserted as equivalent to distance information indicating a distance from a center of a unit sphere for representing 360-video.” Schmit suggests a unit sphere for representing the 360-degree video (360.degree. or spherical videos are video recordings captured by an omnidirectional) (360.degree. camera or a group of cameras configured for 360.degree.  coverage; 0001) and the overlay is rendered based on the overlay related metadata (removal or clamping of the search region can be done by generating a mask based on the mapping metadata, overlaying it on the search region and then search only in the remaining search region; 0026). Welsh suggests the overlay related metadata includes distance information indicating a distance from a center (FIG. 1 illustrates of a 3D positional system 100 according to an embodiment of the invention.  Positional data is used to determine where to place an object when rendering it into a target 3D image.  The object can include any of: subtitle text, closed captioning, .

Claim Objections
Claim 20 is objected to because of the following informalities: “and acquiring and metadata; and” should be “and acquiring [[and]] metadata; and”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 10-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 14-16 of prior U.S. Patent No. 10,848,737 B2. This is a statutory double patenting rejection.

Instant application 17/038,880
Patent 10,848,737 B2 (16/490,049)
1.	1. A 360-degree video data processing method performed by a 360-degree video receiving device, the method comprising: receiving 360-degree video data including encoded pictures; acquiring metadata; decoding pictures; and rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes

information 
of the overlay,
the information of the overlay includes 
a rendering type of overlay 


in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.
1. A 360-degree video data processing method performed by a 360-degree video receiving device, the method comprising: receiving 360-degree video data including encoded pictures; acquiring metadata; decoding pictures; and rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes 

information on a type 
of the overlay 
which indicates
 a rendering type of the overlay, the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.


10. A 360-degree video data processing method performed by a 360-degree video transmitting device, the method comprising: acquiring a 360-degree video data; deriving pictures; generating metadata; encoding the pictures; and performing processing for storing or transmission of the encoded pictures and the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes information of the overlay, and the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video.

14. A 360-degree video data processing method performed by a 360-degree video transmitting device, the method comprising: acquiring a 360-degree video data; deriving pictures; generating metadata; encoding the pictures; and performing processing for storing or transmission of the encoded pictures and the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, and the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video.
11. A 360-degree video receiving device, the device comprising: a reception processor receiving 360-degree video data including encoded pictures and acquiring metadata; a data decoder decoding pictures; and a renderer rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata 
includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the 

overlay related metadata includes information of the overlay, the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.

15. A 360-degree video receiving device, the device comprising: a reception processor receiving 360-degree video data including encoded pictures and acquiring metadata; a data decoder decoding pictures; and a renderer rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, the information on the type of overlay includes a type of overlay being rendered in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.
12. A 360-degree video transmitting device, the device comprising: a projection processor configured to generate pictures of 360-degree video; a metadata processor configured to generate metadata; a data encoder configured to encode pictures; and a transmission processor configured to perform processing 
for storing or transmission of the encoded pictures and metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes information of the overlay, and the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video.
16. A 360-degree video transmitting device, the device comprising: a projection processor configured to generate pictures of 360-degree video; a metadata processor configured to generate metadata; a data encoder configured to encode pictures; and a transmission processor configured to perform processing for storing or transmission of the encoded pictures and metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, and the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit, (U.S. Patent Application Publication No. 2018/0343470 A1), [hereinafter Schmit], further in view of Welsh et al., (U.S. Patent Application Publication No. 2012/0099836 A1), hereinafter (“Welsh”) and further in view of Vincent et al., (U.S. Patent Application Publication No. 2008/0291217 A1), [hereinafter Vincent].
Regarding Claim 1, Schmit discloses a 360-degree video data processing (Video data, such as 360.degree.  video data; 0011) method  performed by a 360-degree video receiving device (a method and apparatus for using cube mapping and mapping metadata with encoders; Abstract), the method comprising: 
receiving 360-degree video data (360.degree.  or spherical videos are video recordings captured by an omnidirectional) (360.degree.  camera or a group of cameras configured for 360.degree.  coverage; 0001) including encoded pictures (The encoded video data and mapping metadata is then sent to decoder(s) 140 over network 105; 0012); 
acquiring metadata (Video data, such as 360.degree.  video data, is sent by a capturing device to an application, such as video editing software, which generates cube mapped video data and mapping metadata from the 360.degree.  video data; 0011); 
decoding pictures; and rendering the decoded pictures (Decoder 140 decodes the (demultiplexed) encoded video data using the mapping metadata (250).  An application 142, for example, then uses the mapping metadata to project [i.e., rendering] the decoded cube mapped video data to a spherical space, for example (255); 0015) and an overlay based on the metadata, wherein: the metadata includes overlay related metadata (removal or clamping of the search region can be done by generating a mask based on the mapping metadata, overlaying it on the search region and then search only in the remaining search region; 0026) 
and a unit sphere for representing the 360-degree video (360.degree.  or spherical videos are video recordings captured by an omnidirectional) (360.degree.  camera or a group of cameras configured for 360.degree.  coverage; 0001) and the overlay is rendered based on the overlay related metadata (removal or clamping of the search region can be done by generating a mask based on the mapping metadata, overlaying it on the search region and then search only in the remaining search region; 0026).
However, Schmit does not explicitly disclose the overlay related metadata includes distance information indicating a distance from a center.
Welsh suggests the overlay related metadata includes distance information indicating a distance from a center (FIG. 1 illustrates of a 3D positional system 100 according to an embodiment of the invention.  Positional data is used to determine where to place an object when rendering it into a target 3D image.  The object can include any of: subtitle text, closed captioning, on-screen information bar, scrolling news ticker, television programming guide, scoreboard, on-screen playback device controls (optionally displayed touch screen controls), channel logo overlay, heads-up display (HUD) information or other graphical objects.  In order to allow device independence during playback, a percentage positional system is used.  Position in 3D space is expressed as a percentage of the screen width (x-axis), screen height (y-axis), and viewer distance from the screen (z-axis); 0026, 27, 29 [where the viewer is at the center of 3D space]).
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit with the distance concepts of Welsh. The motivation would have been to adjust the display according to viewer distance. Welsh at ¶0009.
However, Schmit-Welsh do not explicitly disclose the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video.
Vincent suggests the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, the information on the type of the overlay includes a type of overlay being rendered in 3D space (the panorama viewer processes the configuration information and the visual assets [i.e., metadata] to prepare for rendering the visual representation of the panorama in the viewport at step 410.  With regard to the visual assets, the panorama viewer can assemble the panorama image tiles into the portion of the complete panoramic image which overlaps with the viewport.  The panorama viewer can present the panoramic image as a flat surface or as a texture-mapped three dimensional surface such as, for example, a cylinder or a sphere, as further discussed herein.  With regard to the annotations overlay presented in the viewport, the panorama viewer uses the configuration information to compute the shapes and locations for these various elements such as, for example, the lines/bars and the arrows presented in the viewport; 0041) of the 360-degree video (The user can click and drag around on the image to look around 360 degrees; 0032). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit-Welsh with the 3D spherical concepts of Vincent. The motivation would have been to use the configuration information to compute the shapes and locations for these various elements. Vincent at ¶0041.
Regarding claim 10, Schmit-Welsh-Vincent suggest all of the elements and motivations of claim 1 in receiving form rather than transmitting form. Schmit also discloses transmitting device (Fig. 1, element 110). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 10.  
Regarding claim 11, Schmit-Welsh-Vincent suggest all of the elements and motivations of claim 1 in method form rather than device form. Schmit also discloses receiving device (Fig. 1, element 115). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.  
Regarding claim 12, Schmit-Welsh-Vincent suggest all of the elements and motivations of claim 10 in method form rather than device form. Scmit also discloses processors (the processor 802 includes a central processing unit (CPU), a graphics processing unit (GPU), a CPU and GPU located on the same die, or one or more processor cores, wherein each processor core can be a CPU or a GPU; 0031 and Fig. 1). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 12.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmit-Welsh-Vincent, as applied to claim 1 above, and further in view of Kim, (U.S. Patent 10,754,242 B2), [hereinafter Kim].
Regarding claim 2, Schmit-Welsh-Vincent suggest all the limitations and motivations of claim 1, as discussed above. However, Schmit-Welsh-Vincent do not explicitly disclose wherein: the distance is identical as a radius of the unit sphere.
Kim suggests wherein: the distance is identical as a radius of the unit sphere (r represents a radial distance of the point φ from a center of the respective polar region 722, 724; col. 7, lns. 35-45).
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit-Welsh-Vincent with the distance concepts of Kim. The motivation would have been to adjust the display according to viewer distance. Welsh at ¶0009.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit-Welsh-Vincent, as applied to claim 1 above, and further in view of Boyce, (U.S. PGPUB 2020/0045286 A1), [hereinafter Boyce]. 
Examiner notes that the priority date is Apr. 6, 2018 because that is the earliest priority document date disclosing azimuth and elevation.
Regarding claim 3, Schmit-Welsh-Vincent suggest all the limitations and motivations of claim 1, as discussed above. However, Schmit-Welsh-Vincent do not explicitly disclose wherein: the overlay related metadata includes information on azimuth and elevation that indicates the azimuth and elevation angles of the center of the overlay region respectively.
Boyce suggests wherein: the overlay related metadata includes information on azimuth and elevation that indicates the azimuth and elevation angles of the center of the overlay region respectively ([0050] omni_viewport_azimuth_centre[i] and omni_viewport_elevation_centre[i] indicate the centre of the i-th recommended viewport region, in units of 2.sup.−16 degrees, radians, or any other desired units relative to the global coordinate axes. [0051] omni_viewport_tilt_centre[i] indicates the tilt angle of the i-th recommended viewport region, in units of 2.sup.−16 degrees. omni_viewport_hor_range[i] indicates the azimuth range of the i-th recommended viewport region. omni_viewport_ver_range[i] indicates the elevation range of the i-th recommended viewport region.).
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit-Welsh-Vincent with the azimuth and elevation concepts of Boyce. The motivation would have been to adjust the display according to the recommended viewport region. Boyce at ¶0051.
Regarding claim 4, Schmit-Welsh-Vincent suggest all the limitations and motivations of claim 1, as discussed above. However, Schmit-Welsh-Vincent do not explicitly disclose wherein: the overlay related metadata includes range information on azimuth and elevation which indicates an azimuth range and an elevation range through a center point of a sphere region.
Boyce suggests wherein: the overlay related metadata includes range information on azimuth and elevation ([0052] The specific definitions of each of these parameters, the units, and the ranges of values may be modified to suit any other particular implementation) which indicates an azimuth range and an elevation range through a center point of a sphere region (The information includes the position of the center of the viewport in the spherical representation, as represented by longitude and latitude, and the horizontal and vertical field of view sizes, in angles; 0036). Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit-Welsh-Vincent with the azimuth and elevation concepts of Boyce. The motivation would have been to adjust the display according to the recommended viewport region. Boyce at ¶0051.
Regarding claim 5, Schmit-Welsh-Vincent-Boyce suggest all the limitations and motivations of claim 4, as discussed above. Boyce also suggests wherein: the azimuth range is in the range of 0 to 360*2.sup.16 and the elevation range is in the range of 0 to 180*2.sup.16 ([0050] omni_viewport_azimuth_centre[i] and omni_viewport_elevation_centre[i] indicate the centre of the i-th recommended viewport region, in units of 2.sup.−16 degrees, radians, or any other desired units relative to the global coordinate axes. [0051] omni_viewport_tilt_centre[i] indicates the tilt angle of the i-th recommended viewport region, in units of 2.sup.−16 degrees. omni_viewport_hor_range[i] indicates the azimuth range of the i-th recommended viewport region. omni_viewport_ver_range[i] indicates the elevation range of the i-th recommended viewport region; and The video may be 180°, 360°, panoramic, or any other wide field of view. The video may have a wider horizontal field of view than a vertical field of view; 0067).
Regarding claim 6, Schmit-Welsh-Vincent suggest all the limitations and motivations of claim 1, as discussed above. However, Schmit-Welsh-Vincent do not explicitly disclose wherein: the overlay related metadata includes information on tilt which is in the range of −180*2.sup.16 to 180*2.sup.16−1.
Boyce suggests  wherein: the overlay related metadata includes information on tilt which is in the range of −180*2.sup.16 to 180*2.sup.16−1 ([0032] The metadata representing a viewport position or a spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt; and [0051] omni_viewport_tilt_centre[i] indicates the tilt angle of the i-th recommended viewport region, in units of 2.sup.−16 degrees. omni_viewport_hor_range[i] indicates the azimuth range of the i-th recommended viewport region. omni_viewport_ver_range[i] indicates the elevation range of the i-th recommended viewport region; and [0052] The specific definitions of each of these parameters, the units, and the ranges of values may be modified to suit any other particular implementation. Similarly, any one or more of the parameters may be deleted or replaced with a different parameter to suit other implementations. Additional parameters may be added and the order of the parameters may be modified to suit different implementations.).
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit-Welsh-Vincent with the azimuth and elevation concepts of Boyce. The motivation would have been to adjust the display according to the recommended viewport region. Boyce at ¶0051.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit-Welsh-Vincent, as applied to claim 1 above, and further in view of Chen, (U.S. PGPUB 2019/0306519 A1), [hereinafter Chen]. 
Examiner notes that the priority date is Apr. 6, 2018 because that is the earliest priority document date disclosing the relative_disparity_flag.
Regarding claim 7, Schmit-Welsh-Vincent suggest all the limitations and motivations of claim 1, as discussed above. However, Schmit-Welsh-Vincent do not explicitly disclose wherein: the overlay related metadata includes flag information on a disparity, when a value of the flag information is equal to 1, the flag information indicates that the disparity is provided as a percentage value of the width of a display window for one view, and when the value of the flag information is equal to 0, the flag information indicates that the disparity is provided as a number of pixels.
Chen suggests wherein: the overlay related metadata includes flag information on a disparity, when a value of the flag information is equal to 1, the flag information indicates that the disparity is provided as a percentage value of the width of a display window for one view, and when the value of the flag information is equal to 0, the flag information indicates that the disparity is provided as a number of pixels (The relative_disparity_flag 1006 can indicate whether the disparity is provided as a percentage value of the width of the display window for one view (e.g., when the value is equal to 1) or as a number of pixels (e.g., when the value is equal to 0); 0083).
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Schmit-Welsh-Vincent with the disparity flag concepts of Chen. The motivation would have been to adjust the disparity as a percentage or number of pixels. Chen at ¶0083.
Regarding claim 8, Schmit-Welsh-Vincent-Chen suggest all the limitations and motivations of claim 7, as discussed above. Chen also suggests wherein: the overlay related metadata includes percentage information on the disparity which indicates the disparity as a fraction of the width of the display window for one view, and when the percentage information has negative value, a displacement direction is reversed ([0088] The disparity_in_percent 1108 can indicate the disparity as a fraction of the width of the display window for one view (e.g., in units of 2.sup.−16). The disparity_in_percent 1108 may be negative, in which case the displacement direction can be reversed).
Regarding claim 9, Schmit-Welsh-Vincent-Chen suggest all the limitations and motivations of claim 8, as discussed above. Chen also suggests wherein: the percentage information is used to displace a region to a left on a left eye view and to a right on a right eye view (The disparity_in_percent 1108 can be used to displace the region to the left on the left eye view and to the right on the right eye view; 0088).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. US-20110149036-A1 discloses horizontal disparity value denoted by the "cc_disparity" field can be expressed by the number of pixels or a ratio (%) with respect to the display width; 0095 and US-20190200096-A1 discloses distance information that indicates a radius of the sphere 70; 0465.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487